EXHIBIT COMMERCIAL PLEDGE AGREEMENT Principal Loan Date Maturity Loan No. Call/Coll Account Officer Initials $8,000,000.00 03-18-2008 03-18-2018 7004400 Stock References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Borrower: BELVEDERE SOCAL Lender: PACIFIC COAST BANKERS' BANK One Maritime Plaza, Suite 826 340 Pine Street, Suite 401 San Francisco, CA 94111 San Francisco, CA 94104 THIS COMMERCIAL PLEDGE AGREEMENT (this "Agreement") dated March 18, 2008, is made and executed by BELVEDERE SOCAL, California corporation ("Grantor"), to and in favor of PACIFIC COAST BANKERS' BANK ('Lender"). GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender a security interest in the Collateral to secure the indebtedness and agrees that Lender shall have the rights stated in this Agreement with respect to the Collateral, in addition to all other rights that Lender may have by law. COLLATERAL DESCRIPTION. The word "Collateral" as used In this Agreement means all of Grantor's right, title, and interest in and to the following described property, whether existing now or later existing and whether tangible or intangible in character: (A) 100% of the capital stock of each of Professional and Spectrum (collectively, the "Bank Stock"). (B) All records relating to any of the property described in this "Collateral" section, whether in the form of a writing, microfilm, microfiche, or electronic media. (C) All Income and Proceeds from any of the property described in this "Collateral" section. REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. Grantor represents and warrants to Lender that: Ownership. Grantor is the lawful owner of the Collateral free and clear of all security interests, liens, encumbrances, and claims of others except as disclosed to and accepted by Lender in writing prior to execution of this Agreement. Authority; Right to Pledge.
